Citation Nr: 1210900	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for interstitial parotitis (claimed as jaw disability).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of cold injury of the upper and lower extremities, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Veteran seeks service connection for interstitial parotitis (claimed as jaw disability), bilateral hearing loss disability, tinnitus, and residuals of cold injury of the upper and lower extremities, to include arthritis.

It is noted that the Veteran reports hearing loss with tinnitus related to noise exposure in service.  Specifically, he reports acoustic trauma from artillery noise when he worked with a smoke generator company.  The Veteran further reports cold exposure when in Korea during the Korean conflict.  He testified that he lived in fox holes and tents for two winters, and that he had problems with his extremities and arthritis due to this cold exposure.  The Board accepts that the Veteran is competent to report exposure to loud noises and cold weather in service.  He is further competent to report his symptoms of hearing loss and problems with his extremities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In view of this, and considering that the service medical records are incomplete-additional development is required.

In this case, the Board finds that remand is necessary so that the medical records of the Veteran's private physicians may be obtained and so that, thereafter, appropriate VA examinations may be scheduled.

The record reflects that the Veteran has received private medical care from the following physicians:  Drs. Flatau, Donnelly, Fagundus, and Galloway.  The private medical records have not been obtained and VA must undertake reasonable efforts to obtain these records.

Thereafter, the Veteran should be scheduled for VA examinations to ascertain whether he has any current tinnitus, hearing disability or residuals of cold injury related to his military service, 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include the records of the Veteran's private physicians: Drs. Flatau, Donnelly, Fagundus and Galloway.

2.  Then, the Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any tinnitus and hearing loss disability present during the pendency of the claims.  The claims folder must be made available to and reviewed by the examiner.  Based upon the review of the claims folder and the examination results, the examiner should provide an opinion with respect to any hearing loss disability and any tinnitus present during the pendency of the claims as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The Veteran also should be scheduled for a VA examination by a physician with sufficient expertise to determine if he has any residuals of cold injury of the upper and lower extremities to include arthritis.  The claims folder must be made available to and reviewed by the examiner.  A complete rationale for all opinions expressed is required.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

